Citation Nr: 9935596	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a disability 
characterized by numbness of the right upper extremity.  

3.  Entitlement to service connection for loss of visual 
acuity.  

4.  Entitlement to service connection for a left foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for loss of visual acuity, and disabilities of the 
right upper extremity, back, and left foot.  He was so 
informed that same month, and he filed a notice of 
disagreement in December 1997 objecting to all four RO 
determinations.  A March 1998 statement of the case was sent 
to the veteran, and he responded with an October 1998 VA Form 
9 substantive appeal.  

When this appeal was initially received at the Board, the 
timeliness of the veteran's substantive appeal was reviewed 
as an issue.  He was sent an October 1999 letter affording 
him notice that the timeliness issue was under consideration 
by the Board, and allowing him an opportunity to be heard.  
He responded in December 1999, indicating he had no 
additional arguments to present and did not desire a personal 
hearing on the matter.

The veteran served on active duty from 1969 to 1972.  On his 
application for compensation and pension, he reported net 
worth and income information, and he stated that he had not 
worked since 1989 or 1990.  Because the RO has not developed 
the claim for nonservice-connected disability pension, that 
claim is not before the Board.  However, the RO should 
respond appropriately to the veteran's application for 
nonservice-connected disability pension.   





FINDINGS OF FACT

1.  The veteran was informed via a September 19, 1997, VA 
letter of the denial of service connection for loss of visual 
acuity, and disabilities of the right upper extremity, back, 
and left foot.  

2.  The veteran's notice of disagreement was received at the 
RO on December 17, 1997.  

3.  The RO sent the veteran a statement of the case on March 
5, 1998.  

4.  The veteran's VA Form 9 substantive appeal was received 
at the RO on October 8, 1999.  



CONCLUSION OF LAW

In the absence of a timely substantive appeal, the veteran's 
appeal must be dismissed as not before the Board.  
38 U.S.C.A. §§ 7105, 7108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.200 et seq., 20.302, 20.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a rating decision dated September 11, 1997, the RO denied 
the veteran's claims for service connection for loss of 
visual acuity, and disabilities of the right upper extremity, 
back, and left foot.  He was so informed that via a letter 
dated September 19, 1997, and he filed a notice of 
disagreement received at the RO on December 17, 1997, 
objecting to each determination within the September 1997 
rating decision.  A March 1998 statement of the case, with a 
cover letter dated March 5, 1998, was sent to the veteran, 
and he responded with a VA Form 9 substantive appeal.  The VA 
Form 9 was hand-dated October 1, 1998, by the veteran and 
date-stamped received at the RO on October 8, 1998.  The 
record does not reflect any interim communications between 
the VA and the veteran between the March 1998 statement of 
the case and the October 1998 VA Form 9.  

When this appeal was initially received at the Board, the 
timeliness of the veteran's substantive appeal was reviewed 
as an issue.  He was sent an October 1999 letter affording 
him notice that the timeliness issue was under consideration 
by the Board, and allowing him an opportunity to be heard.  
He responded in December 1999, indicating he had no 
additional argument to present and did not desire a personal 
hearing on the matter.  



Analysis

An appeal consists of a timely written notice of disagreement 
and, after a statement of the case has been furnished, a 
timely substantive appeal.  A substantive appeal shall be 
filed within 60 days from the date of mailing of the 
statement of the case, or within the remainder of the one 
year period from the date of mailing of the notification of 
the initial review and determination being appealed, 
whichever period ends later.  This period may be extended 
upon request for good cause shown.  The date of mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 1999); 38 
C.F.R. §§ 20.202, 20.302(b), 20.303 (1999).  

In this case, the appellant has failed to file a timely 
substantive appeal.  He had 60 days after the statement of 
the case was sent on March 5, 1998, and he did not file his 
substantive appeal until October 8, 1998, when a VA Form 9 
was received by the VA.  This is clearly in excess of 60 days 
from the date of mailing of the statement of the case.  
Likewise, this substantive appeal was received more than one 
year from the date of notification of the RO decision mailed 
on September 19, 1997.  A review of the claims file discloses 
no evidence that the appellant requested an extension of the 
time period he had for filing a timely substantive appeal.  
There is also no evidence of an incorrect address or other 
such procedural flaw which would prevent the appellant from 
receiving the statement of the case or otherwise complying 
with the applicable laws and regulations, and he has not 
alleged as such.  In the absence of evidence to the contrary, 
there is a presumption of regularity in the VA's 
administrative processes.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  Finally, no communications were submitted 
by the veteran between the issuing of the March 1998 
statement of the case and the submission of the October 1998 
VA Form 9 which might be liberally construed as an informal 
substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This matter is not within 
the Board's discretion; the timeliness standards for filing 
appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105, 
and under the provisions of 38 U.S.C.A. § 7108, if there is a 
failure to meet these requirements, "[a]n application for 
review on appeal shall not be entertained."  38 U.S.C.A. 
§§ 7105, 7108 (West 1991 & Supp. 1999).  Furthermore, the U. 
S. Court of Appeals for Veterans Claims (Court), after 
acknowledging that the timelines standards are clear and 
unambiguous, has held that in the absence of a timely 
substantive appeal the proper action for the Board is to 
dismiss the claim.  Roy v. Brown, 5 Vet. App. 554 (1993); see 
also YT v. Brown, 9 Vet. App. 195 (1996).  In the case now 
before the Board, the appellant did not file a timely 
substantive appeal with respect to his application for 
service connection benefits, and the Board therefore lacks 
jurisdiction with respect to this claim.  As such, the appeal 
must be dismissed as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  



ORDER

The veteran's appeal is dismissed.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

